IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,824


EX PARTE RICHARD ARTHUR FULLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B06-306-1 IN THE 198th DISTRICT COURT

FROM KERR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to life years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because counsel improperly admonished
him of the applicable punishment range.  We remanded this application to the trial court for findings
of fact and conclusions of law.
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
determined that Applicant's plea was involuntary.  Applicant is entitled to relief.  Ex parte Huerta,
692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. B06-306-1 in the 198th Judicial District Court
of Kerr County is set aside, and Applicant is remanded to the trial court to answer the charge against
him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 23, 2008
Do Not Publish